DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 6, 8-9 and 11 are objected to because of the following informalities:  
Claim 6 should be changed to “the separation plate has a shape of a disc configured such that an outer surface thereof facing the associated component is a plane and the passing hole is formed in a central portion thereof so that the rotating shaft passes therethrough” since passing hole is not previously recited in claims 1 and 6.
Claim 8 should be changed to “the elastic bush comprises: [[a]] the bush body having in a central portion thereof a coupling hole into which [[a]] the rotating shaft is inserted, and coming into close contact with the armature assembly; [[a]] the circular separation plate spaced apart from an end of the bush body in an extending direction of the rotating shaft” since bush body, rotating shaft and circular separation plate is recited in claims 7 and 8.  
Claim 9 should be changed to “a body connecting portion extends obliquely with reference to a radial direction of the bush body” since body connecting portion is not previously recited in claims 7, 8 and 9.
Claim 11 should be changed to “a passing hole is formed in a central portion thereof so that the rotating shaft passes therethrough” since passing hole is not previously recited in claims 7 and 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez-Seminario et al. (US20140103764, “Suarez-Seminario”).
Re claim 1, Suarez-Seminario discloses an elastic bush 6 (figs 1-2c, para [0028]), comprising: 
a bush body 61 (figs 1-2c, para [0029]) having in a central portion thereof a coupling hole into which a rotating shaft 51 is inserted (figs 1-3); 
a circular separation plate 62 (figs 1-2c, para [0029]) spaced apart from an end of the bush body 61 in an extending direction of the rotating shaft 51 (figs 1-2c), and coming into close contact with a neighboring associated component 52 (figs 1-4); and 
a plurality of connecting legs 63 (figs 1-4, para [0029]) each connected at both ends thereof to the bush body 61 and the separation plate 62 (figs 1-2c), and elastically deformed to vary a relative distance between the bush body 61 and the separation plate 62 (figs 1-2c, para [0029]).
Re claim 2, Suarez-Seminario discloses claim 1 as discussed above and further discloses the connecting leg 63 comprises: 
a body connecting portion extending away from a side of the bush body 61 (figs 1-2c & below); and 
an extending portion connected at a first end thereof to the body connecting portion (figs 1-2c & below), and connected at a second end thereof to a bottom of the separation plate 62 (figs 1-2c & below).

    PNG
    media_image1.png
    518
    568
    media_image1.png
    Greyscale

Re claim 3, Suarez-Seminario discloses claim 2 as discussed above and further discloses the body connecting portion has a smaller sectional area than the extending portion (figs 1-2c & above for claim 2).
Re claim 4, Suarez-Seminario discloses claim 2 as discussed above and further discloses the body connecting portion extends obliquely with reference to a radial direction of the bush body 61 (figs 1-2c & above for claim 2, para [0029]).
Re claim 5, Suarez-Seminario discloses claim 1 as discussed above and further discloses an inner diameter of a passing hole formed in a central portion of the separation plate 62 is larger than an outer diameter of the bush body 61 (figs 1-2c).
Re claim 6, Suarez-Seminario discloses claim 1 as discussed above and further discloses the separation plate 62 has a shape of a disc configured such that an outer surface thereof facing the associated component 52 is a plane (figs 1 & 2c, outer surface is axial facing surface of 62) and the passing hole is formed in a central portion thereof so that the rotating shaft 51 passes therethrough (figs 1-4).
Re claim 7, Suarez-Seminario discloses an electric motor 1 using an elastic bush 6 (figs 1-4, para [0025] & [0028]), the electric motor 1 comprising: 
a yoke assembly 2 generating a magnetic field (fig 1, para [0025], “pole pot”); 
an armature assembly 5 (figs 1 & 3-4, para [0027]) configured such that a coil is wound on a core slot formed in a core (figs 1 & 3-4, para [0027]), and disposed in the yoke assembly 2 to rotate about a rotating shaft 51 (fig 1, para [0026]-[0025]); 
a front bush 4 coupled to a side of the rotating shaft 51 to reduce a gap with a peripheral component 3 (fig 1, para [0026]); and 
the elastic bush 6 fitted over the rotating shaft 51 (figs 1 & 3-4), located between the armature assembly 5 and the front bush 4 to prevent a gap between the front bush 4 and the armature assembly 5 (fig 1, para [0028]), 
wherein the elastic bush 6 comprises a bush body 62 (figs 1-2c, para [0029]) and a separation plate 61 (figs 1-2c, para [0029]) spaced apart from each other and connected to each other via a connecting leg 63 (figs 1-4, para [0029]), a relative distance between the bush body 62 and the separation plate 61 varying as the connecting leg 63 is elastically deformed (figs 1-2c, para [0029]).
Re claim 8, Suarez-Seminario discloses claim 7 as discussed above and further discloses the elastic bush 6 comprises: 
a bush body 62 having in a central portion thereof a coupling hole into which a rotating shaft 51 is inserted (figs 1-3), and coming into close contact with the armature assembly 5 (figs 1 & 3-4); 
a circular separation plate 61 spaced apart from an end of the bush body 62 in an extending direction of the rotating shaft 51 (figs 1-2c), and coming into close contact with the neighboring front bush 4 (fig 1, para [0028]); and 
a plurality of connecting legs 63 each connected at both ends thereof to the bush body 62 and the separation plate 61 (figs 1-2c), and elastically deformed to vary a relative distance between the bush body 62 and the separation plate 61 (figs 1-2c, para [0029]).
Re claim 9, Suarez-Seminario discloses claim 8 as discussed above and further discloses the body connecting portion (figs 1-2c & below) extends obliquely with reference to a radial direction of the bush body 62 (figs 1-2c & below).

    PNG
    media_image2.png
    518
    519
    media_image2.png
    Greyscale

Re claim 11, Suarez-Seminario discloses claim 7 as discussed above and further discloses the separation plate 61 has a shape of a disc (figs 1-2c) configured such that an outer surface thereof facing the front bush 4 is a plane (figs 1-3 & below) and the passing hole is formed in a central portion thereof so that the rotating shaft 51 passes therethrough (figs 1-3 & below).

    PNG
    media_image3.png
    269
    623
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez-Seminario in view of Schmidt et al. (GB2054759, “Schmidt”).
Re claim 10, Suarez-Seminario discloses claim 7 as discussed above but is silent with respect to an inner diameter of a passing hole formed in a central portion of the separation plate is larger than an outer diameter of the bush body.
Schmidt discloses an inner diameter of a passing hole (figs 1 & below) formed in a central portion of the separation plate 9 (fig 1) is larger than an outer diameter of the bush body 17 (fig 1, pg 2, lns 3-10).

    PNG
    media_image4.png
    274
    357
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the separation plate and bush body of Suarez-Seminario so an inner diameter of a passing hole formed in a central portion of the separation plate is larger than an outer diameter of the bush body, in order to accommodate larger front bush configurations, as demonstrated by Schmidt.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2008511278 (from IDS) and KR200338384 read on at least claims 1 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834